Citation Nr: 0523621	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  00-11 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a heart disorder, 
either direct, secondary or by way of aggravation to service-
connected anxiety disability, now classified as post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel
INTRODUCTION


The veteran served on active duty from March 1944 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for a heart disorder and diabetes 
mellitus, either direct, secondary or by way of aggravation 
to his service-connected PTSD.

In his substantive appeal filed in April 2000, the veteran 
requested a personal hearing before the Board.  At his 
September 2000 hearing before a Decision Review Officer 
(DRO), however, the veteran withdrew his request for a Board 
hearing.  A transcript of that hearing has been associated 
with the claims folder.

Furthermore, in a September 2000 statement, the veteran 
withdrew his claim seeking entitlement to service connection 
for diabetes mellitus as secondary to his service-connected 
PTSD.

This claim was remanded in February 2004 for further 
development, which has been accomplished.


FINDINGS OF FACT


1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
VA.

2.  The veteran's heart disorder began many years after his 
active service ended and is not the result of any disease, 
injury, or other incident of service.

3.  The veteran's heart disorder is not proximately due, 
related to, or aggravated by his service-connected PTSD.


CONCLUSION OF LAW


The grant of service connection for a heart disorder, either 
direct, secondary or by way of aggravation to service-
connected PTSD, is not warranted.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt resolved in veteran's favor].  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims (the Court) stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 





II.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, VA must 
satisfy the following four requirements.  

First, VA must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  In a letter dated February 2004, the 
Appeals Management Center (AMC) informed the veteran of the 
elements necessary to substantiate his claim.

Second, VA must inform the claimant of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The February 
2004 letter informed the veteran that VA would make 
reasonable efforts to assist him in obtaining medical 
records, employment records or records from other Federal 
agencies.

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. §3.159 (b) (1) 
(2004).  The February 2004 letter requested that the veteran 
provide the following: dates of medical treatment during 
service; statements from persons who knew him in service and 
knew of any disability he had while on active duty; records 
and statements from service medical personnel; employment 
physical examinations; medical evidence from hospitals, 
clinics and private physicians of treatment since discharge 
from military service; pharmacy prescription records; 
insurance examination reports.

Finally, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Although VA did not send a letter 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), it is determined that the veteran is 
not prejudiced by such failure.  VA has consistently 
requested the veteran provide information about where and by 
whom he was treated for his heart disorder.  It does not 
appear that there are any outstanding records to obtain.  
When the veteran has provided information about where he was 
treated for his claimed condition, the VA has obtained said 
records.  Therefore, for all of the aforementioned reasons, 
it is determined that the veteran was not prejudiced by VA 
not specifically requesting that the veteran provide any 
evidence in his possession that pertained to his claim.

It is noted that pursuant to 38 U.S.C.A. § 5103, upon receipt 
of a substantially complete application, VA must provide the 
veteran with the aforementioned notices.  In this instance, 
even though the veteran was not provided the aforementioned 
notice prior to the initial unfavorable decision in December 
1999, it is determined that he is not prejudiced by such 
failure.  For one thing, inasmuch as the initial unfavorable 
decision in December 1999 predated the VCAA, the required 
notices described in the VCAA could not have been given 
before then.  Furthermore, VA has consistently asked the 
veteran for information about where and by whom he was 
treated for his heart disorder throughout the more than five 
years that his claim has been adjudicated.

There are no outstanding records to obtain.  When the veteran 
has provided information about where he was treated for his 
claimed condition, VA has obtained said records.  The veteran 
was not prejudiced by the timing of the notices contained in 
the February 2004 VCAA letter.  Following that letter, the 
development of the claim continued and in May 2005, the claim 
was reviewed and the veteran was sent a SSOC.  As a result, 
the veteran was provided the required notices and he was 
afforded an opportunity to respond after he was fully 
informed of the evidence needed to substantiate the claim.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

In short, VA has informed the appellant of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide and the 
information and evidence the appellant must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not shown to be necessary to 
fairly evaluate the claim and to comply with VCAA.  The 
veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.

III.  Background

The veteran's March 1944 service induction examination 
indicated that his health was normal.  There were no 
complaints or findings of cardiovascular problems during 
service.  The veteran's January 1946 separation examination 
also indicated that his health was normal.  

Private medical records from Christ Hospital dated in 
November 1973 were received following the Board's February 
2004 remand.  The veteran was referred for coronary 
angiography suffering a myocardial infarction in November 
1972.  The veteran was diagnosed with coronary artery disease 
(status post anterior wall myocardial infarction, recurrent 
chest pain with rest angina, sinus rhythm and no evidence of 
congestive heart failure), lateral femoral nerve entrapment 
syndrome and a history of mild prostatic obstruction.  There 
was no reference in the medical records to complication from 
an anxiety disorder.

Private medical records from Christ Hospital dated February 
1974, also received after the Board's remand, indicated that 
the veteran was readmitted to the hospital in January 1974 
for aortocoronary bypass surgery.  Following his surgery, the 
veteran was diagnosed with coronary arteriosclerosis, status 
post myocardial infarction and post pericardiotomy syndrome.  
There was no reference to complications from an anxiety 
disorder.

From September to October 1990, the veteran was admitted to 
Christ Hospital following episodes of chest pain.  A total 
cardiopulmonary bypass was subsequently performed.  The 
veteran's discharge diagnosis was coronary artery disease.  
There was no reference to an anxiety disorder or complication 
from an anxiety disorder.

The veteran filed his original claim for service connection 
for a heart disorder, either direct, secondary or by way of 
aggravation to service-connected PTSD in September 1999.  

The veteran submitted letters from his private physician, Dr. 
George Manitsas, dated May 1999 and August 1999.  The May 
1999 letter indicated that the veteran had been diagnosed 
with atherosclerotic heart disease, paroxysmal atrial flutter 
and non-insulin dependent diabetes mellitus.  He stated he 
had treated the veteran for 27 years and that he had suffered 
an emotional reaction in service and subsequently suffered 
easily induced emotional upset.  The physician expressed his 
opinion that the veteran's cardiac conditions were related to 
his experiences during the war.  No additional records were 
provided by the physician to supplement this opinion.

However, in his August 1999 letter, the physician attempted 
to clarify the relationship between the veteran's service-
connected PTSD and his non-service-connected heart condition 
and diabetes mellitus.  He noted the veteran's 
atherosclerotic heart disease, non-insulin dependent diabetes 
mellitus and paroxysmal atrial flutter were degenerative 
conditions that occurred as the veteran aged.  The physician 
stated that in his opinion, these conditions were not caused 
by the veteran's experiences during the war.  He noted that 
there was no doubt that stresses of any variety could 
aggravate these underlying conditions.  He concluded that the 
veteran's stresses from service impacted his heart condition 
and occasionally aggravated his symptoms.  No treatment 
records were provided to supplement this opinion.

In October 1999 the RO sent the veteran a letter that 
requested a more detailed statement from his physician.  The 
physician was asked for specific information that would 
clarify the level of aggravation of the veteran's heart 
condition, caused by his service-connected PTSD.  It was 
noted that neither the veteran nor his physician submitted 
any further evidence.  Therefore, a rating decision was 
issued in December 1999 that denied his claim.

In late December 1999, the RO received a letter from Dr. 
Manitsas in response to the October 1999 RO request for 
further information pertaining to the veteran's claim.  The 
physician stated that it was his belief that the veteran's 
service-connected mental disorder aggravated his nonservice-
connected cardiac condition.  He periodically had paroxysms 
of atrial flutter and angina pains.  These conditions could 
be aggravated under conditions of stress.  The veteran would, 
therefore, be less likely to have angina and/or paroxysmal 
atrial flutter were he not afflicted with PTSD.  No 
additional evidence was submitted to substantiate the 
physician's opinion.

In January 2000 the RO wrote to the veteran and requested 
more specific information about the nature and extent of the 
aggravation of his heart condition from Dr. Manitsas.  In 
response, a letter received from Dr. Manitsas dated in 
January 2000 stated that the physician was unclear as to what 
the RO wished him to do.  He stated that it was his belief 
that the veteran's service-connected disability came long 
before angina and paroxysmal atrial flutter, but that the 
veteran's stress-related symptoms did aggravate his cardiac 
condition and that this aggravation was chronic and 
permanent.  There were no additional records and the specific 
questions about the level of aggravation of the veteran's 
heart were not answered.

In January 2000, the veteran submitted a notice of 
disagreement with the December 1999 rating decision and 
submitted a timely appeal in April 2000.

In September 2000 Dr. Manitsas submitted a letter that stated 
the veteran was completely, permanently and totally disabled 
due to coronary arteriosclerotic heart disease that was 
associated with angina and paroxysms of atrial flutter.  He 
also stated that the veteran had suffered from PTSD since 
being discharged from service.

Also in September 2000, the RO again sent a letter to Dr. 
Manitsas requesting specific information showing the level of 
additional disability which was considered to be due to the 
service-connected PTSD.  The physician was advised that the 
medical considerations should be test results or other 
objective measures to show what the heart condition would be 
were the PTSD not present.  It was noted in the letter that 
the veteran had asked the RO write to the physician to 
provide this information.  A reply had not been received at 
the time of issuance of the SSOC in April 2001.

In April 2001, the veteran's wife submitted a statement that 
indicated the RO had not obtained a statement from Dr. 
Manitsas because he was ill.  The veteran's wife also stated 
that Dr. Manitsas had told both she and the veteran that his 
heart condition was affected by his PTSD.

A July 2001 letter from Dr. Theodore Chow of the Ohio Heart 
Health Center to Dr. Manitsas was received following the 
Board's February 2004 remand.  The veteran was found to have 
a non-isthmus dependent atrial flutter and therefore ablation 
of the arrhythmia was not feasible.  The veteran was being 
evaluated due to his recurrent atrial flutter and arrhythmia.  
There was no reference or indication of complication from any 
psychological disorder.

In a letter dated March 2002, Dr. Manitsas stated that he had 
treated the veteran since he suffered a myocardial infarction 
at the end of 1972 and had multiple problems since that time.  
It was the physician's impression that the veteran was fully 
and totally disabled due to his coronary heart disease 
associated with left ventricular dysfunction, chronic 
congestive heart failure and atrial fibrillation.  
Additionally, he suffered impairment with regard to his PTSD.  
No specific information concerning the level of additional 
cardiovascular disability was provided.

In July 2002 the veteran was seen at the VA cardiology clinic 
for an opinion regarding any impact PTSD had on his cardiac 
morbidity.  The examiner stated that coronary artery disease 
and/or cardiac arrhythmia were not directly secondary to PTSD 
because there was no well-controlled randomized data to prove 
that PTSD was directly responsible for cardiac arrhythmias or 
coronary artery disease.  The veteran also had other risk 
factors to explain his cardiac condition viz., essential 
hypertension and diabetes mellitus.  The physician reported 
that there was no evidence that the veteran's PTSD had 
permanently aggravated his coronary artery disease (CAD) 
and/or cardiac arrhythmia beyond any natural progression of 
the disorder.  The examiner noted that it would be worthwhile 
to obtain a second opinion from a psychiatrist experienced in 
the care of PTSD patients to assess the level of impairment 
in relationship to the veteran's PTSD.

In February 2004 the claim was remanded for additional 
development.  In accomplishing the Board's remand directives, 
the RO obtained a VA mental disorders examination as well as 
additional private medical records, some discussed above.  
Treatment records from Christ Hospital dated 1973, 1974 and 
1990 did not reflect any treatment for the veteran's anxiety 
disorder nor were any statements made with regard to anxiety 
affecting his heart condition.  None of the records obtained 
from the Board's remand indicated any complication to the 
veteran's cardiovascular disorder because of his service-
connected psychological disorder.

In a letter dated February 2004 Dr. Chow of the Ohio Heart 
Health Center wrote a letter to Dr. William Fenton concerning 
the veteran's previously implanted pacemaker.  The veteran 
was noted to have had multiple admissions for congestive 
heart failure, poor energy and effort intolerance, in 
addition to shortness of breath and occasional swelling.  Dr. 
Chow's assessment was congestive heart failure, atrial 
fibrillation and cardiomyopathy.  On evaluation, with regard 
to the veteran's psychiatric system, Dr. Chow reported no 
anxiety disorder and no depression.

In March 2004, the veteran underwent a cardiology 
consultation with Dr. Manitsas.  The veteran complained of 
lower GI bleeding, increased weakness, shortness of breath 
and some transient chest pain.  Reviews of the veteran's 
systems were noted to be noncontributory except for the fact 
that the veteran had significant low back pain.  The 
physician's impression was GI bleeding, coronary heart 
disease with angina exacerbated by marked anemia, diabetes 
mellitus, mild dementia, and compensated hypothyroidism.  In 
reviewing his past medical history he noted that the veteran 
had a psychological disorder dating back to his military 
service and that he was taking medication.  In this 
consultation he made no reference to the veteran's 
psychological disorder contributing to or complicating his 
cardiovascular disorder.

In May 2004, Dr. Manitsas addressed a letter to Dr. Fenton. 
regarding the veteran's fatigue and headaches.  The veteran's 
PTSD was not mentioned in the letter.

In November 2004, a joint VA psychiatric and cardiovascular 
examination was conducted.  The psychiatrist noted that the 
veteran displayed a decline in terms of his cognitive 
capacity in comparison to prior evaluations within his claims 
folder.  The veteran endorsed symptoms which minimally 
qualified him for the diagnosis of PTSD; however, it was felt 
that the veteran's dementia also impacted his ability to 
relay historical information as well as to relay some 
symptoms.  The veteran was tangential at times during various 
portions of the evaluation and this did not appear to be 
related to anxiety as the tangentiality was consistent 
throughout the evaluation, that is, it was based on 
historical information regarding his childhood or military 
events, etc.  

The cardiologist reviewed the veteran's record and noted the 
treatment for anxiety in service.  He noted symptoms of PTSD 
as well as dementia.  The cardiologist was specifically asked 
to identify the following: diagnoses of all heart disorders; 
the time of onset of each disorder; was it at least as likely 
as not that a current heart disorder was proximately due to 
or the result of the veteran's service-connected PTSD; did 
the heart disorder increase in severity due to the veteran's 
heart disorder due to the veteran's PTSD and if so, was the 
increase beyond the natural progression of the heart 
disorder.  Based on the veteran's family history, the risk 
factor of tobacco use and the relatively mild symptomatology 
of PTSD, the examiner felt that the veteran's cardiac 
condition was not found to be at least as likely as not 
related to or exacerbated by his PTSD.

The cardiologist stated that the veteran's initial cardiac 
disease was that of coronary artery disease which was 
manifest in 1972.  Atrial fibrillation was manifest following 
his second coronary artery bypass grafting procedure in 1990.  
It was initially intermittent and repeatedly cardioverted, 
finally requiring pacemaker placement in 2001.  The veteran 
had numerous episodes of congestive heart failure which 
existed prior to June 2000 when an echocardiogram revealed 
bi-atrial enlargement which was a sign of chronic ventricular 
dysfunction.

After reviewing the claims folder and conducting a thorough 
history and physical examination, and in consultation with 
the psychiatrist conducting a PTSD examination for PTSD, the 
cardiologist concluded that the veteran's heart disorder was 
unrelated to his PTSD or other psychoneurosis.  The 
cardiologist reported that the veteran's various heart 
disorders, individually and collectively, were not increased 
in severity due to the veteran's PTSD or psychoneurosis.  The 
veteran demonstrated progressive impairment secondary to his 
cardiovascular disease, however, this impairment and its 
progression are independent of his PTSD or psychoneurosis but 
only attributable to the natural progression of his heart 
disorder.  The veteran had a strong family history of 
cardiovascular disease and prior to his first myocardial 
infarctions, smoked 1.5 packs of cigarettes daily.  His 
initial manifestations of ischemia with exertion were 
consistent with arthrosclerosis and not consistent with a 
vasospastic form of angina.  There was no medical link or 
nexus between his PTSD and cardiovascular disease.

IV.  Analysis

Service Connection, In General

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002).  
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004); see 
also Cosman v.  Principi, 3 Vet. App. 303, 305 (1992).

Service connection may also be granted for certain chronic 
diseases if it manifests itself to a compensable degree 
within one year of leaving service.  See 38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (a) (2004).  The mere 
fact of an in-service disease or injury is not enough; there 
must be chronic disability resulting from that disease or 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b) 
(2004).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.  
Service connection may also be granted for any disease or 
injury diagnosed after discharge, when all the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2004). 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's heart disorder began many years after his 
active service ended, and he does not contend otherwise.  
Furthermore, the evidence does not show that the heart 
disorder was caused by any disease or injury that was present 
while he was in active service.  Accordingly, the 
preponderance of the evidence is against a finding that the 
grant of service connection is warranted on a direct basis.  
The veteran's contention that the heart disorder is related 
to or has been aggravated by his service-connected PTSD is 
addressed below.

Service Connection on a Secondary Basis

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (2004); see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to 
establish service connection for a claimed disability on a 
secondary basis, there must be (1) medical evidence of a 
current disability; (2) a service-connected disability; and 
(3) medical evidence of a nexus between the service-connected 
disease or injury and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

Discussion

With respect to these three disabilities, elements (1) and 
(2) have arguably been met.  As for element (1), as noted 
above, diagnoses from VA examinations and outpatient 
treatment reports as well as private medical records, dating 
from 1972 through 2005 indicate the veteran suffers from a 
heart disorder.  Element (2) has been met because service 
connection is in effect for PTSD.

With respect to element (3), the evidence must establish a 
nexus between the veteran's current disorder and a service-
connected disability.  The evidence does not show that the 
veteran's service-connected PTSD caused his heart disorder.  
In fact, in his August 1999 letter, the veteran's physician, 
Dr. Manitsas, stated that he did not feel that the trauma the 
veteran experienced in service was the cause of his CAD or 
associated problems.  Additionally, the veteran does not 
contend that his service-connected PTSD caused his heart 
disorder.  Accordingly, the preponderance of the evidence is 
against a finding that the grant of service connection is 
warranted on a secondary basis.

In addition, secondary service connection may also be granted 
for the degree of aggravation of a nonservice-connected 
disorder, which is proximately due to, or the result of a 
service-connected disorder.  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  Such claims may be described as secondary 
service connection by way of aggravation.

The question, which must be answered, is whether the 
veteran's service-connected PTSD aggravated his heart 
disorder.  The question is essentially medical in nature.  
The Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  However, as 
discussed above, the record on appeal contains medical 
opinions and evidence that have been submitted by the veteran 
as well as obtained by the VA.
By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, consistent with Colvin, the Court has 
held that the Board may not reject medical opinions based on 
its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

	The probative value of medical opinion evidence is based 
on the medical
expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, 
and the medical conclusion that the physician reaches... 
As is true with any piece of evidence, the credibility 
and weight to be attached to these opinions [are] within 
the province of the adjudicators; ...

See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

The multiple letters submitted by Dr. Manitsas, between 1999 
and 2002 on behalf of the veteran, stated that the veteran's 
service-connected anxiety disability aggravated his heart 
disorder.  The Board notes that the veteran and his private 
physician were given the opportunity to provide details to 
support the opinion, but Dr. Manitsas continuously repeated 
his opinion without providing underlying clinical evidence.  
A March 2004 consultation from Dr. Manitsas to evaluate the 
veteran's cardiovascular disorder included a review of his 
treatment records.  In this report the veteran's 
psychological disorder was noted but no complications were 
indicated.  Indeed, the VA obtained additional medical 
treatment records for the period of the veteran's treatment 
in the 1970's and thereafter in an attempt to substantiate 
Dr. Manitsas' claim.  In those records, the veteran's PTSD 
was not indicated as contributing to, aggravating or 
complicating his cardiovascular disorder.

The veteran was afforded a VA examination in July 2002.  The 
examiner stated that coronary artery disease and/or cardiac 
arrhythmia were not directly secondary to PTSD because there 
was no well-controlled randomized data to prove that PTSD was 
directly responsible for cardiac arrhythmias or coronary 
artery disease.  There was no evidence that the veteran's 
PTSD had permanently aggravated his coronary artery disease 
(CAD) and/or cardiac arrhythmia beyond any natural 
progression of the disorder.  

The veteran was later afforded a joint VA examination in 
November 2004 by both a psychiatrist and cardiologist to 
determine whether his service-connected PTSD had any effect 
on his heart disorder.  The examiners had the opportunity to 
review the complete record and the extensive private 
treatment records associated with the claims folder.  The 
psychiatrist noted that the veteran displayed a decline in 
terms of his cognitive capacity in comparison to prior 
evaluations within his claims folder.  The veteran endorsed 
symptoms which minimally qualified him for the diagnosis of 
PTSD; however, it was felt that the veteran's dementia also 
was impacting to some degree on his ability to relay 
historical information as well as to relay some symptoms.  
Based on the veteran's family history, the risk factor of 
tobacco use and the relatively mild symptomatology of PTSD as 
delineated above, the veteran's cardiac condition was not 
found to be at least as likely as not related to or 
exacerbated by his PTSD.

The cardiologist noted that the veteran's initial cardiac 
disease was that of coronary artery disease which was 
manifest in 1972.  After reviewing the claims folder and 
conducting a thorough history and physical examination, and 
in consultation with the psychiatrist conducting the review 
examination for PTSD, the examiner concluded that the 
veteran's heart disorder was unrelated to the veteran's PTSD 
or other psychoneurosis.  The veteran's various heart 
disorders, as described by the examiner, individually and 
collectively were not increased in severity due to the 
veteran's PTSD or psychoneurosis.  The veteran demonstrated 
progressive impairment secondary to his cardiovascular 
disease, however, this impairment and its progression were 
independent of his PTSD or psychoneurosis but only 
attributable to the natural progression of his heart 
disorder.  There was no medical link or nexus between his 
PTSD and cardiovascular disease.

Whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  As is true with any piece of evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board as adjudicators.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Winsett v. West, 11 Vet. App. 420 (1998) (Court affirmed the 
Board's decision which weighed two medical opinions, from an 
expert and a treating physician); Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (Board favoring one medical opinion over 
another is not error).  Also, the Court has rejected the 
"treating physician rule," which holds that opinions of the 
claimant's treating physician are entitled to greater weight 
than opinions from medical experts who have not treated a 
claimant.  See Guerrieri.

The veteran's private physician, Dr. Manitsas, was not shown 
to have reviewed the veteran's claims folder when he stated 
that the veteran's heart disorder was aggravated by his 
service-connected PTSD.  Additionally, he provided no 
specific basis or clinical records to support his opinion, 
despite repeated opportunity to supplement the record.  In 
reaching his conclusion he merely stated that it was likely 
that the veteran's current disorder was aggravated by his 
service-connected PTSD.  The VA obtained extensive treatment 
records from the 1970's and later and there was no indication 
from those reports that the veteran's psychological disorder 
contributed to or aggravated his cardiovascular disorder.  As 
such, the Board does not find Dr. Manitsas' unsupported 
opinion persuasive.  

The only other evidence of record supporting the veteran's 
claim are the personal statements made by he and his wife.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is 
no indication in the record that the veteran or his wife is a 
physician.  Therefore, as lay persons, they are not competent 
to provide evidence that requires medical knowledge because 
they lack the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

While the veteran has submitted medical evidence supporting 
his claim, the Board finds the repeated assertions of his 
private physician to be duplicative and unsubstantiated.  In 
contrast, the VA examinations of July 2002 and November 2004 
are highly persuasive and rely upon a thorough review of the 
record and the analysis identifies a basis to substantiate 
the opinions set forth.  In short, based on the medical and 
other evidence of record, the Board has concluded that the 
veteran's current heart disorder is not related to or 
aggravated by his service-connected PTSD.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and his 
claim of service connection for a heart disorder on a direct, 
secondary and aggravation basis, must be denied.  See 38 
U.S.C.A §5107 (West 2002).  
ORDER


Entitlement to service connection for a heart disorder, 
either direct, secondary or by way of aggravation by service-
connected PTSD is denied.



	                        
____________________________________________
	Steven L. Cohn
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


